Case 18-43088-mxm11 Doc 67 Filed 02/18/19   Entered 02/18/19 09:43:45   Page 1 of 4




                   _________________________________________


                IN THE UNITED STATES BANKRUPTCY OURT
                     NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION


      IN RE:
      Debtor.
      DR. SHABNAM QASIM, MD PA              §
                                            §
                                            §   CASE # 18-43088-MXM-11
                                            §
                                            §


             SECOND APPLICATION FOR DISTRIBUTION OF
                        POST-PETITION RETAINER


            NO HEARING WILL BE CONDUCTED ON THIS
            MOTION UNLESS A WRITTEN OBJECTION IS FILED
            WITH THE CLERK OF THE UNITED STATES
            BANKRUPTCY COURT AND SERVED UPON THE
            PARTY FILING THIS PLEADING WITHIN FOURTEEN
            (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
            COURT SHORTENS OR EXTENDS THE TIME FOR
            FILING SUCH OBJECTION. IF NO OBJECTION IS
            TIMELY SERVED AND FILED, THIS PLEADING SHALL
            BE DEEMED TO BE UNOPPOSED, AND THE COURT
            MAY ENTER AN ORDER GRANTING THE RELIEF
            SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
            A TIMELY MANNER, THE COURT WILL THEREAFTER
            SET A HEARING. IF YOU FAIL TO APPEAR AT THE
            HEARING, YOUR OBJECTION MAY BE STRICKEN.
            THE COURT RESERVES THE RIGHT TO SET A
            HEARING ON ANY MATTER.


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Greer A. Smith (the "Applicant") and in support of his SECOND
APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER respectfully states:




FIRST APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER - Page 1
Case 18-43088-mxm11 Doc 67 Filed 02/18/19             Entered 02/18/19 09:43:45        Page 2 of 4



                                     Factual and Procedural
                                          Background


       1.      This Chapter 11 case was filed August 2018. Since that date, the Debtor has
continued as a debtor in possession pursuant to Sections 1107 and 1108 of the Code.

       2.      Greer A. Smith has been approved as Patient Care Ombudsman by Court order
       dated September 13, 2018.

       3.      No other Patient Care Ombudsman has been approved in this matter and all fees
requested herein are for Greer A. Smith and Greer A. Smith has not shared or agreed to share fees
with any other person or entity.

                                   Proposed Arrangement for
                                          Compensation

       4.      Greer A. Smith agreed to represent the Bankruptcy court in this case if Greer A.
Smith will be compensated post-petition at his normal billing rate of $125.00 per hour for the
work performed and approved by this Court.

       5.      Greer A. Smith normal billing rate presently is $125 per hour and he will have
responsibility for this case. Applicant believes that Greer A. Smith billing rates are reasonable
and are consistent and in-line with current fees for same type work.

       6.      Greer A. Smith has been a Patient Care Ombudsman for over 4 years; has handled
a previous case; and, his hourly rate of $75 per hour has previously been approved by this Court
and the Bankruptcy Judge in the Northern and Eastern District of Texas

       7.      Greer A. Smith hourly rate has been $125.00 per hour since 2015.

       8.      Greer A. Smith has received no payment from or for Debtor for this case or
otherwise.




FIRST APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER - Page
2
Case 18-43088-mxm11 Doc 67 Filed 02/18/19              Entered 02/18/19 09:43:45         Page 3 of 4




                               Professional Services Rendered




         9.    In the current billing period ending February 10, 2019, 2018 Greer A. Smith has
generated a total invoice of $2,028.63, which is inclusive of actual hourly work, phone calls,
travel at ½ rate, copies and Pacer expenses. Greer A. Smith has visited the medical office of Dr.
Shabnam Qasim, talked to employees, interviewed Dr. Shabnam Qasim, interview the office
administrator of Dr. Qasim’s office and made numerous phone calls to past employees and past
and current patients from the Qasim law office

         10.   Greer A. Smith has the proven skills and training to perform the duty of Patient
Care Ombudsman as demonstrated in prior assignments by the Northern and Eastern Districts of
Texas cases.

         11.    A detailed billing statement and invoices or receipts for all expenses are attached.
All expenses are billed at the invoice total without additions.

         WHEREFORE, Applicant prays that this application for distribution of post-petition
retainer be approved as an interim compensation under §331 of the Bankruptcy Code be approved
and, if no objection is filed within 14 days of the service thereof, Debtor attorney, Craig Davis
will withdraw the fee plus expenses from the retainer the amounts set forth as interim
compensation and send by US MAIL to Greer A. Smith, without the necessity of a formal order as
provided by local rules of Court.

DATED: February 15, 2019                              Respectfully submitted,

                                                      /s/ Greer A. Smith

                                                       Greer A. Smith
                                                      8181 Midtown Blvd.
                                                      Ste. 7109
                                                      Dallas, TX 75231
                                                      (903) 571-7725
                                                      Greersmith1@gmail.com
                                                      PATIENT CARE OMBUDSMAN FOR
                                                      COURT

SECOND APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER -
Page 3
Case 18-43088-mxm11 Doc 67 Filed 02/18/19                   Entered 02/18/19 09:43:45          Page 4 of 4

                                       CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing document was served
    electronically on all parties who have entered their appearance electronically in this case, and by first
    class mail on all parties listed on the attached matrix on November 05, 2018

                                                            /s/ greer a. smith
                                                            Greer A. Smith




-




    SECOND APPLICATION FOR DISTRIBUTION OF POST-PETITION RETAINER -
    Page 3
